Citation Nr: 1701466	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Barbara Lincoln, Southeast Texas Soldiers Advocate


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1985 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Houston, Texas, in July 2015.  A written transcript of this hearing has been prepared and associated with the evidence of record.

In an October 2015 decision, the Board remanded the appeal for further development.  

As noted in the October 2015 Board decision, a January 2015 rating decision adjudicated issues of entitlement to increased evaluations for a psychiatric disorder, headaches, a lumbosacral strain, a cervical strain, hearing loss of the right ear and a burn scar of the right forearm.  Thereafter, a supplemental statement of the case was issued in May 2015 which continued the denials.  The Board, however, observes that the foregoing issues are not before the Board as there is no jurisdiction conferring Notice of Disagreement.  The Veteran and her representative confirmed during the July 2015 hearing that the only issue appealed to the Board was entitlement to TDIU benefits.


FINDING OF FACT

The Veteran is unable to obtain and maintain substantially gainful employment due to her service-connected disabilities.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants the Veteran's claim for TDIU.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In the present case, the Veteran is service-connected for headaches (rated as 50 percent disabling), major depressive disorder (rated as 50 percent disabling), a lumbosacral strain (rated as 20 percent disabling), a cervical strain (rated as 10 percent disabling), hearing loss of the right ear (rated as 0 percent disabling), status post nasal bone fracture (rated as 0 percent disabling) and a burn scar of the right forearm (rated as 0 percent disabling), for a combined disability evaluation of 80 percent (as of July 19, 2007).  As such, the Veteran has met the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16 since July 19, 2007.  

The Veteran was most recently afforded VA examinations for her service-connected disabilities in 2014 and 2015.  According to December 2014 VA examination reports, the Veteran's hearing loss and lumbar spine disability did not result in any functional impact.  May 2015 VA examination reports also concluded that the Veteran's service-connected burn scar and cervical spine disability resulted in no functional impact.  

However, a December 2014 VA examination report suggested that the Veteran's headaches would reduce work efficiency.  Specifically, it was noted that the Veteran was currently unemployed and that she stated her headaches would reduce work efficiency if employed.  The Veteran's reported symptoms were discussed earlier in the examination report but no examples specifically identifying how the Veteran's symptoms would impact her ability to work were provided.  

The Veteran was also afforded a VA examination for her service-connected depression in January 2015.  The examiner assigned diagnoses of persistent depressive disorder (which was noted to represent a progression of the already established diagnosis of major depressive disorder) and an unspecified personality disorder.  A personality disorder was also found during a 2006 VA examination.  According to the examiner, it was possible to differentiate what symptom(s) is/are attributable to each diagnosis.  However, the examiner then stated that there was considerable overlap between the symptoms of a depressive disorder and personality disorders.  Both disorders caused mood fluctuations and affective mobility, which could also result in interpersonal conflicts.  Therefore, the symptoms of each condition could not be accurately and reliably delineated.  The two disorders were related and exacerbated one another, and each disorder's impact varied over time and across contexts.  The examiner concluded that the Veteran's mental disorders resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner reiterated that in general, the Veteran's disturbance in occupational and social functioning was equally attributable to all diagnoses.  These disorders were related and exacerbated one another, and each disorder's impact varied over time and across contexts.  Therefore, the degree to which symptoms of each diagnosis impacted her social and occupational functioning could not be reliably discerned.  

The September 2015 Board remand instructed that the Veteran be scheduled for a VA Social and Industrial Survey (field examination) in order to ascertain the impact of the Veteran's service-connected disabilities on her ability to perform physical and sedentary work.

A January 2016 VA Mental Disorders examiner concluded that it appears as if the Veteran would benefit from a structured work environment in which she feels useful and appreciated.

In a March 2016 Social Work and Industrial Survey, the same examiner noted the Veteran's mental health history and that the Veteran last worked physically the day after Hurricane Rita hit in August or September 2004 and June 30, 2005, was the last day of record, after her leave terminated.  It was noted that the Veteran received medical retirement due to mental health reasons.  She had too many stressors and was distracted.  The Veteran stated, "I couldn't handle things anymore."  The Veteran reported that she was in physical pain and that she was having panic attacks, memory problems, problems at work related to anxiety, problems with  daycare, etc. and never got to decompress.

In a June 2016 VA addendum opinion the same examiner noted that only opinions regarding functional impairment resulting from mental disorders were within the scope of her practice.  She noted that from the Veteran's report, her migraines and declining health contribute to more impairment than her mental disorders do.  The examiner noted that the appropriate medical professional should be consulted for opinions regarding functional impairment related to medical problems.

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Board recognizes that the Veteran's receipt of a 50 percent rating for her headaches is recognition that the severity of the disability would cause "severe economic inadaptability" if the Veteran were employed.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (assigning a maximum 50 percent rating for very frequent completely prostrating and prolonged attacks of migraine headaches productive of severe economic inadaptability); Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004) (providing that consideration must be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability).  Also, the opinion from the 2016 VA mental examiner suggests that the Veteran would be able to successfully sustain employment but only in a structured work environment under certain circumstances.  While the VA examiners essentially found that on an individual basis the Veteran's physical disabilities (hearing loss, back disability, and neck disability) did not render her unemployable, the Board finds that combined the disabilities would further limit the type of employment the Veteran would be able to obtain and sustain.  Inability to follow a "substantially gainful occupation," as required for determining TDIU, does not require the veteran to show 100 percent unemployability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). Based on a careful review of all of the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected disabilities combined preclude her from securing or maintaining gainful employment.  Therefore, the Board concludes that a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


